Title: The Committee of Secret Correspondence to Samuel and J. H. Delap, 10 July 1776
From: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas
To: Delap, Samuel,Delap, Jean-Hans


Gentlemen
Philada. July 10th. 1776
You will receive this by the Brigantine Dispatch Capt. Peter Parker and with it some letters for Silas Deane Esqr. which being of Considerable Consequence We beg you will cause them to be sent or delivered to him with the utmost Expedition and we make no doubt he has left his address with you shou’d he have left Bourdeaux.
You will find herein an Invoice and bill of Loading for some Goods we have shipped onboard this Brigt. Consigned to you for Sale. These Goods youl please to receive and make the most advantageous Sale of them that your market will admit.
Capt. Parker has orders to Arm and fit out the Dispatch in a Warlike manner and we hope You will advise and assist him in doing it, you’l please procure him the assistance of the most skillfull Persons Tradesmen &c. for doing that bussiness and supply him with Money to purchase Cannon, Swivels, Howitzers, Musquets, Powder, Ball &c. He must fit her in a very compleat manner and must have plenty of these kind of Stores. He is also to procure as many Seamen as he possibly can to come with him in this Brigt. in which we also pray for your assistance and that you will furnish with money to pay advance wages for Provisions and a New Suit of Sails all which we hope he will soon get Compleated with your assistance. When you have paid all charges and Expences relative to this vessell, whatever ballance remains from the Sale of her Cargo, you’l please to Invest in the purchase of some Brass Field Pieces Six and four pounder and if you can procure them, good Soldiers Muskets, Gun Locks, Powder or Salt Petre, or if you cannot ship such Articles, you may then Invest the said Ballance in Blankets and other Woollen Goods suitable for wear in a Cold Climate and whatever you buy, Ship onboard the said Brigt. Dispatch for address of the Committee of Secret Correspondance on Account and Risque of the United States of America and enclose to them an Invoice and bill of Loading for the same. It is necessary that Capt. Parker make dispatch in fitting the Brigt. and getting her ready for Sea and that you also compleat your bussiness for her soon as you can but she is not to sail untill Mr. Deane sends his dispatches for those are the most immediate object of the present Voyage. Therefore if Mr. Deane is not at Bourdeaux you will please to keep him well informed when the Brigt. will be ready to return and the Moment his dispatches come to your hands deliver them to Capt. Parker with an injunction to sail immediately for this Coast agreable to his orders. Shou’d Mr. Deane be in Bourdeaux Capt. Parker must be directed by him entirely in all his proceedings and if Mr. Deane desires any Goods to be shipped onboard the dispatch they must be received onboard inshort the Captain is ordered to receive onboard all Goods You recommend therefore you’l please to Ship any you may have or that Mr. Deane may order and inform Mr. John Danl. Schweighauser of Nantes that he may ship any he has for Account of this Continent. We hope you will assist in making it known that great Wages and encouragement are given to Seamen in America and the Seamen of every Country will be alike Welcome. We shall have frequent opportunitys of addressing you and remain Gentlemen Your obedient Servants.
Messrs. Saml. & J.H. Delap
